DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 01/15/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 recites "a method, comprising: in response to determining, by a system comprising a processor, that a portion of a peer group of chunks stored in a geographically diverse data storage system has become less available---." The term "less available" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In data storage, data is typically available or not available.  It is not clear what is meant by “less available”.  The alternative examples to “less available” in the specification include “missing” and “damaged” would seem to indicate that data would be not available.
Dependent claims 13-16 depend from the base claim 12 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed "machine-readable storage medium" can be interpreted to include both transitory and non-transitory embodiments. Transitory embodiments In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
          A claim drawn to such a machine-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-3 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting anticipatory type as being unpatentable over claims 1-3 and 13-15 of Co-pending  Application No. 16/803,920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each other because the broader application claim would have been obvious in view of the narrower reference application as shown in the chart and explanation below.
Instant Application No. 16/743,427
Co-pending  Application No. 16/803,920
Claim 1:
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, 

comprising: determining a peer group of chunks stored via a geographically distributed data storage system, wherein the chunks of the peer group of chunks employ a same erasure coding scheme; 




in response to selecting a `deconvolve first` scheme, recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks, and recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk;




 and in response to selecting a `decode first` scheme, recovering a fifth fragment of the first chunk of the peer group of chunks based in part on a sixth fragment of the first chunk, and recovering a seventh fragment of the second chunk based in part on an eighth fragment of the first chunk.




Claim 1:
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, 

comprising : determining, in a first iteration, a peer group of chunks stored via a geographically distributed data storage system, wherein the chunks of the peer group of chunks employ a same chunk-level erasure coding scheme, and wherein the peer group of chunks employ a zone-level erasure coding scheme; 

in response to selecting a `zone-level decoding first` scheme, recovering a first fragment of a first chunk of the peer group of chunks by employing a second fragment of a second chunk of the peer group of chunks via a first zone-level decoding operation, wherein the second fragment corresponds to the first fragment, and recovering a third fragment of the first chunk by employing a fourth fragment of the first chunk via a first chunk-level decoding operation; 

and in response to selecting a `chunk-level decoding first` scheme, recovering a fifth fragment of the first chunk of the peer group of chunks by employing a sixth fragment of the first chunk via a second chunk-level decoding operation, and recovering a seventh fragment of the second chunk by employing an eighth fragment of the first chunk via a second zone-level decoding operation, wherein the eighth fragment corresponds to the seventh fragment.
Claim 2.
The system of claim 1, wherein the chunks of the peer group of chunks employ a 12+4 erasure coding scheme.
Claim 2.
The system of claim 1, wherein the chunk-level erasure coding scheme is a 12+4 chunk-level erasure coding scheme.
Claim 3.
The system of claim 1, wherein the chunks of the peer group of chunks employ a 10+2 erasure coding scheme
Claim 3:
The system of claim 1, wherein the chunk-level erasure coding scheme is a 10+2 chunk-level erasure coding scheme.
Claim 12:
A method, comprising: in response to determining, by a system comprising a processor, that a portion of a peer group of chunks stored in a geographically diverse data storage system has become less available, 


determining a type of a first iteration of a recovery process, wherein all chunks comprising the peer group of chunks employ a same erasure coding process; 


in response to the type of the first iteration being a `deconvolve first` type, recovering, by the system, a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks,



 and recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk; and in response to the type of the first iteration being a `decode first` type, recovering, by the system, a fifth fragment of the first chunk based in part on a sixth fragment of the first chunk, and recovering a seventh fragment of the second chunk based in part on an eighth fragment of the first chunk.






 

Claim 13:
A method, comprising: performing, by a system comprising a processor, a first iteration of operations comprising: in response to determining that a portion of a peer group of chunks stored in a geographically diverse data storage system has become less available, 

determining a type of a first iteration of a recovery process, wherein all chunks comprising the peer group of chunks employ a same chunk-level erasure coding scheme, and wherein the peer group of chunks employs a zone-level erasure coding scheme;

 in response to the type being a `zone-level decoding first` type: recovering, by the system via a first zone-level decoding operation, a first fragment of a first chunk of the peer group of chunks based at least in part on a second fragment of a second chunk of the peer group of chunks, wherein the second fragment corresponds to the first fragment, 

and recovering, via a first chunk-level decoding operation, a third fragment of the first chunk based at least in part on a fourth fragment of the first chunk; and in response to determining, by the system, that an indicator satisfies a condition related to continuing operations, performing a second iteration of the operations subsequent to the first iteration.
Claim 14:
The method of claim 13, wherein the first iteration of operations further comprises: in response to the type being a `chunk-level decoding first` type : recovering a fifth fragment of the first chunk of the peer group of chunks by employing a sixth fragment of the first chunk via a second chunk-level decoding operation, and recovering a seventh fragment of the second chunk by employing an eighth fragment of the first chunk via a second zone-level decoding operation.
Claim 14.
The method of claim 13, wherein the erasure coding process comprises k+m fragments, and wherein the erasure coding process is selected from a group of erasure coding schema comprising a 12+4 erasure coding process and a 10+2 erasure coding process.
Claim 15.
The method of claim 13, wherein the zone-level erasure coding scheme results in the peer group of chunks comprising k.sub.zone+m.sub.zone chunks, and wherein the zone-level erasure coding scheme is selected from a group of erasure coding schema comprising a 12+4 erasure coding scheme, a 10+2 erasure coding scheme, and a 4+2 erasure coding scheme.


From the table above, claims 1-3 and 13-15 of the reference application contain every limitations of claims 1-3 and 12-14 of the instant application and as such anticipates claims 1-3 and 12-14 of the present application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented.


Instant Application No. 16/743,427
Co-pending  Application No. 16/803,920
Claim 17:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: for a peer group of chunks stored via a geographically distributed data storage system, wherein the peer group of chunks comprises a first chunk, a second chunk, and a third chunk, wherein all chunks comprising the peer group of chunks employ a same erasure coding scheme, 




determining a first recovery scheme for recovering less available data, wherein the first recovery scheme comprises: initially recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks, and subsequently recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk; determining a second recovery scheme for recovering the less available data, wherein the second recovery scheme comprises: initially recovering a fifth fragment of the first chunk of the peer group of chunks based in part on a sixth fragment of the first chunk, and subsequently recovering a seventh fragment of the second chunk based in part on an eighth fragment of the first chunk; ranking recovery schema according to a determined performance, wherein the recovery schema comprise the first recovery scheme and the second recovery scheme; and employing a selected recovery scheme to recover a less available portion of the peer group of chunks, wherein the selected recovery scheme is selected based on the ranking of the selected recovery scheme among the ranked recovery schema.
Claim 18:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: an initial iteration of operations comprising : determining a type of a first iteration of a recovery process to facilitate recovery of a portion of a peer group of chunks stored in a geographically diverse data storage system, wherein all chunks comprising the peer group of chunks employ a same chunk-level erasure coding scheme, and wherein the peer group of chunks employs a zone-level erasure coding scheme; 

in response to the type being a `zone-level decoding first` type: recovering, via a first zone-level decoding operation, a first fragment of a first chunk of the peer group of chunks based at least in part on a second fragment of a second chunk of the peer group of chunks, wherein the second fragment corresponds to the first fragment, and recovering, via a first chunk-level decoding operation, a third fragment of the first chunk based at least in part on a fourth fragment of the first chunk; and performing a subsequent iteration of the operations after the initial iteration.
Claim 19:
The machine-readable storage medium of claim 18, wherein the initial iteration of operations further comprises: in response to the type being a `chunk-level decoding first` type : recovering a fifth fragment of the first chunk of the peer group of chunks by employing a sixth fragment of the first chunk via a second chunk-level decoding operation, and recovering a seventh fragment of the second chunk by employing an eighth fragment of the first chunk via a second zone-level decoding operation.



.” 
Therefore, at the time of invention, it would have been obvious to a person having ordinary skill in the art, having the teachings of the instant application and the reference application to include a ranking recovery schema according to a determined performance, wherein the recovery schema comprise the first recovery scheme and the second recovery scheme; and employing a selected recovery scheme to recover a less available portion of the peer group of chunks, wherein the selected recovery scheme is selected based on the ranking of the selected recovery scheme among the ranked recovery schema for the purpose of improve the decode/deconvolve iterations recovery. Thus, claim 17 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Danilov et al. (U.S. PN: 2018/0181324) "herein after as Danilov" in view of Cutts et al. (U.S. PN: 2005/0216813) "herein after as Cutts."

As per claim 1:
Danilov substantially teaches or discloses a system, comprising (see Fig. 6): a processor (see Fig. 6, component 601); and a memory (see Fig. 6, component 603) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (see paragraph [0064], herein Processor 601 is configured to execute instructions for performing the operations and steps discussed herein): determining a peer group of chunks stored via a geographically distributed data storage system (see paragraph [0018], herein A and B refer to chunks of user data, also referred to as primary data, that are subject to geographically or otherwise distributed data protection replication. X refers to a combined chunk of data generated with exclusive or (XOR) encoding), wherein the chunks of the peer group of chunks employ a same erasure coding scheme (see paragraph [0018], herein in this case the XOR combination of A and B. The function e( )refers to an encoding erasure coding function, such as the example erasure coding function described with reference to FIGS. 7-8. A', B', and X' refer to encoded chunks A, B, and X above. Encoded chunks contain corresponding data and coding fragments as described with reference to the erasure coding examples described in FIGS. 7-8); and recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk (see paragraph [0054], herein In FIG. 2A, in a first process 202, a target zone of a distributed data storage system receives replicated copies of protected data A' and B' from their respective source zones, Source 1 and Source 2. In FIG. 2B, in a second process 204, the target zone performs and XOR operation on A' and B' to produce X', and Fig. 2B); and in response to selecting a `decode first` scheme, recovering a fifth fragment of the first chunk of the peer group of chunks based in part on a sixth fragment of the first chunk, and recovering a seventh fragment of the second chunk based in part on an eighth fragment of the first chunk (see paragraph [0079], herein during encoding, the distribution matrix is multiplied by a vector and produces a product vector containing both the data and the coding fragments. When some fragments are lost, the fragments are restored using a decoding matrix, and Figs. 7-8). 
Danilov does not explicitly teach in response to selecting a `deconvolve first` scheme, recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks.
However, Cutts in same field of endeavor teaches in response to selecting a `deconvolve first` scheme, recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks (see paragraph [0033], herein The string (a.sub.1+a.sub.m) (a.sub.2+a.sub.1) . . . (a.sub.m+a.sub.(m-1)) resulting from the operation of (1+c) may be considered a "convolution" of A. A cannot be recovered from this string. If, however, there is also one "key" word of A available, a de-convolution operation can be performed to enable the whole string to be recovered, paragraph [0037], herein it is desirable to choose a matrix of operators such that appropriate sub-matrices are invertible when blocks are lost, except for possibly normally uninvertible individual operators, which may be inverted by using the de-convolution procedure described above, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Danilov with the teachings of Cutts by recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks response to selecting a `deconvolve first` scheme.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks response to selecting a `deconvolve first` scheme would have improved file protection scheme for fault tolerant and secure storage of a fixed content in a Redundant Array of Independent Nodes (RAIN) architecture (see paragraph [0011] of Cutts).

As per claim 2:
Danilov teaches that wherein the chunks of the peer group of chunks employ a 12+4 erasure coding scheme (see paragraph [0075], herein the erasure coding is performed to assure that the distributed data protection system can tolerate the loss of any m fragments. In one embodiment, the erasure coding parameter k+m is 12+4, i.e. k equals to 12 and m equals to 4. In this case, there are 16 nodes and 16 fragments to be stored (12+4=16), and Figs. 7-8). 

As per claim 3:
Danilov teaches that wherein the chunks of the peer group of chunks employ a 10+2 erasure coding scheme (see paragraph [0077], herein is a block diagram illustrating one such exemplary matrix-based erasure coding for k+m=12+4 fragments, ands Fig. 8). 

As per claim 4:
Danilov teaches that wherein the chunks of the peer group of chunks comprise at least a third chunk, and wherein the second chunk results from comprising the first chunk and the at least the third chunk (see paragraph [0018], herein the function e( )refers to an encoding erasure coding function, such as the example erasure coding function described with reference to FIGS. 7-8. A', B', and X' refer to encoded chunks A, B, and X above. Encoded chunks contain corresponding data and coding fragments as described with reference to the erasure coding examples described in FIGS. 7-8). 

As per claim 5:
Cutts teaches that wherein the third chunk results from convolving a fourth chunk and at least a fifth chunk (see paragraph [0033], herein The string (a.sub.1+a.sub.m) (a.sub.2+a.sub.1) . . . (a.sub.m+a.sub.(m-1)) resulting from the operation of (1+c) may be considered a "convolution" of A. A cannot be recovered from this string. If, however, there is also one "key" word of A available, a de-convolution operation can be performed to enable the whole string to be recovered). 

As per claim 6:
Cutts teaches that wherein the fourth chunk employs the same erasure coding scheme as the first chunk employs (see paragraph [0026], herein it is well known that the goal of block erasure codes is to encode data into blocks so that, even if a certain number of blocks are lost, the original data is recoverable. Block erasure schemes are typically characterized by three (3) parameters (n,k,r), where: n is the number of original data blocks, n+k+r=t is the total number of code blocks, k is the number of code blocks that can be lost with the original data still recoverable, and r representing the extra code blocks needed that contain additional redundant information, and Fig. 3). 

As per claim 7:
Cutts teaches that wherein the fourth chunk employs a different erasure coding scheme than the first chunk employs (see paragraph [0028], herein If one considers that the individual blocks are usually themselves long strings of information that may be mixed by the operators g.sub.ij, each of the g.sub.ij can itself be considered as a matrix, operating at a finer resolution. Similarly, one may move from any (non-block) erasure code to a block erasure code just by grouping the fine scale operations into blocks). 

As per claim 8:
Cutts teaches that wherein the at least the fifth chunk employs the same erasure coding scheme as the first chunk employs (see paragraph [0026], herein it is well known that the goal of block erasure codes is to encode data into blocks so that, even if a certain number of blocks are lost, the original data is recoverable. Block erasure schemes are typically characterized by three (3) parameters (n,k,r), where: n is the number of original data blocks, n+k+r=t is the total number of code blocks, k is the number of code blocks that can be lost with the original data still recoverable, and r representing the extra code blocks needed that contain additional redundant information, and Fig. 3).  

As per claim 9:
Cutts teaches that wherein the at least the fifth chunk employs a different erasure coding scheme as the first chunk employs (see paragraph [0028], herein If one considers that the individual blocks are usually themselves long strings of information that may be mixed by the operators g.sub.ij, each of the g.sub.ij can itself be considered as a matrix, operating at a finer resolution. Similarly, one may move from any (non-block) erasure code to a block erasure code just by grouping the fine scale operations into blocks).

As per claim 10:
Danilov teaches that wherein the convolving the first chunk and the at least the third chunk comprises a chunk-level exclusive-or operation that occurs before employing the same erasure coding scheme (see paragraph [0018], herein A and B refer to chunks of user data, also referred to as primary data, that are subject to geographically or otherwise distributed data protection replication. X refers to a combined chunk of data generated with exclusive or (XOR) encoding, in this case the XOR combination of A and B, and Figs. 2B & 3B). 

As per claim 11:
see paragraph [0035], herein Other advantages are that the additional XOR operation is applied to a lesser amount of data, i.e., the coding fragments only, as opposed to all of the data fragments. Moreover, the XOR operation can be performed in a lightweight byte-by-byte mode, whereas erasure coding requires a volatile memory reservation for all data and coding fragments). 

As per claim 12:
Danilov substantially teaches or discloses a method, comprising (see Fig. 5): in response to determining, by a system comprising a processor, that a portion of a peer group of chunks stored in a geographically diverse data storage system has become less available, determining a type of a first iteration of a recovery process see paragraph [0018], herein A and B refer to chunks of user data, also referred to as primary data, that are subject to geographically or otherwise distributed data protection replication. X refers to a combined chunk of data generated with exclusive or (XOR) encoding), wherein all chunks comprising the peer group of chunks employ a same erasure coding process (see paragraph [0018], herein in this case the XOR combination of A and B. The function e( )refers to an encoding erasure coding function, such as the example erasure coding function described with reference to FIGS. 7-8. A', B', and X' refer to encoded chunks A, B, and X above. Encoded chunks contain corresponding data and coding fragments as described with reference to the erasure coding examples described in FIGS. 7-8); and recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk (see paragraph [0054], herein In FIG. 2A, in a first process 202, a target zone of a distributed data storage system receives replicated copies of protected data A' and B' from their respective source zones, Source 1 and Source 2. In FIG. 2B, in a second process 204, the target zone performs and XOR operation on A' and B' to produce X', and Fig. 2B); and in response to the type of the first iteration being a `decode first` type, recovering, by the system, a fifth fragment of the first chunk based in part on a sixth fragment of the first chunk, and recovering a seventh fragment of the second chunk based in part on an eighth fragment of the first chunk (see paragraph [0079], herein during encoding, the distribution matrix is multiplied by a vector and produces a product vector containing both the data and the coding fragments. When some fragments are lost, the fragments are restored using a decoding matrix, and Figs. 7-8). 
Danilov does not explicitly teach in response to the type of the first iteration being a `deconvolve first` type, recovering, by the system, a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks.
However, Cutts in same field of endeavor teaches in response to the type of the first iteration being a `deconvolve first` type, recovering, by the system, a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks (see paragraph [0033], herein The string (a.sub.1+a.sub.m) (a.sub.2+a.sub.1) . . . (a.sub.m+a.sub.(m-1)) resulting from the operation of (1+c) may be considered a "convolution" of A. A cannot be recovered from this string. If, however, there is also one "key" word of A available, a de-convolution operation can be performed to enable the whole string to be recovered, paragraph [0037], herein it is desirable to choose a matrix of operators such that appropriate sub-matrices are invertible when blocks are lost, except for possibly normally uninvertible individual operators, which may be inverted by using the de-convolution procedure described above, and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Danilov with the teachings of Cutts by recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks in response to the type of the first iteration being a `deconvolve first` type.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks in response to the type of the first iteration being a `deconvolve first` type would have improved file protection scheme for fault tolerant and secure storage of a fixed content in a Redundant Array of Independent Nodes (RAIN) architecture (see paragraph [0011] of Cutts).

As per claim 13:
Danilov teaches that wherein the determining the type of the first iteration of the recovery process comprises determining that the first chunk comprises more than m less-available fragments (see paragraph [0075], herein the erasure coding is performed to assure that the distributed data protection system can tolerate the loss of any m fragments. In one embodiment, the erasure coding parameter k+m is 12+4, i.e. k equals to 12 and m equals to 4. In this case, there are 16 nodes and 16 fragments to be stored (12+4=16), and Figs. 7-8). 

As per claim 14:
Danilov teaches that wherein the erasure coding process comprises k+m fragments, and wherein the erasure coding process is selected from a group of erasure coding schema comprising a 12+4 erasure coding process and a 10+2 erasure coding process (see paragraph [0018], herein the function e( )refers to an encoding erasure coding function, such as the example erasure coding function described with reference to FIGS. 7-8. A', B', and X' refer to encoded chunks A, B, and X above. Encoded chunks contain corresponding data and coding fragments as described with reference to the erasure coding examples described in FIGS. 7-8).

As per claim 15:
Danilov teaches that wherein the determining the type of the first iteration of the recovery process comprises determining that the first fragment of the first chunk is a corresponding fragment with the second fragment of the second chunk and is a corresponding fragment with a ninth fragment of a third chunk of the peer group of chunks, wherein the first fragment is a less-available fragment, wherein the second fragment is an available fragment, and wherein the ninth fragment is an available fragment (see paragraph [0078], herein the k+m data and coding fragments (12+4) are a matrix-vector product, where the vector consists of k (12) data fragments and the matrix is a distribution matrix of (k+m).times.k size. The first k rows of the distribution matrix compile a k.times.k identity matrix. The bottom m rows of the distributed matrix form the coding matrix. Coefficients Xi,j are defined in a variety of ways depending on erasure coding algorithm used, and Figs. 7 & 8). 

As per claim 17:
see paragraph [0064], herein Processor 601 is configured to execute instructions for performing the operations and steps discussed herein): for a peer group of chunks stored via a geographically distributed data storage system see paragraph [0018], herein A and B refer to chunks of user data, also referred to as primary data, that are subject to geographically or otherwise distributed data protection replication. X refers to a combined chunk of data generated with exclusive or (XOR) encoding), wherein the peer group of chunks comprises a first chunk, a second chunk, and a third chunk, wherein all chunks comprising the peer group of chunks employ a same erasure coding scheme (see paragraph [0018], herein in this case the XOR combination of A and B. The function e( )refers to an encoding erasure coding function, such as the example erasure coding function described with reference to FIGS. 7-8. A', B', and X' refer to encoded chunks A, B, and X above. Encoded chunks contain corresponding data and coding fragments as described with reference to the erasure coding examples described in FIGS. 7-8), determining a first recovery scheme for recovering less available data, wherein the first recovery scheme comprises: initially recovering a first fragment of a first chunk of the peer group of chunks based in part on a second fragment of a second chunk of the peer group of chunks, and subsequently recovering a third fragment of the first chunk based in part on a fourth fragment of the first chunk (see paragraph [0054], herein In FIG. 2A, in a first process 202, a target zone of a distributed data storage system receives replicated copies of protected data A' and B' from their respective source zones, Source 1 and Source 2. In FIG. 2B, in a second process 204, the target zone performs and XOR operation on A' and B' to produce X', and Fig. 2B); determining a second recovery scheme for recovering the less available data, wherein the see paragraph [0079], herein during encoding, the distribution matrix is multiplied by a vector and produces a product vector containing both the data and the coding fragments. When some fragments are lost, the fragments are restored using a decoding matrix, and Figs. 7-8).
Danilov does not explicitly teach ranking recovery schema according to a determined performance, wherein the recovery schema comprise the first recovery scheme and the second recovery scheme; and employing a selected recovery scheme to recover a less available portion of the peer group of chunks, wherein the selected recovery scheme is selected based on the ranking of the selected recovery scheme among the ranked recovery schema.
However, Cutts in same field of endeavor teaches ranking recovery schema according to a determined performance, wherein the recovery schema comprise the first recovery scheme and the second recovery scheme; and employing a selected recovery scheme to recover a less available portion of the peer group of chunks, wherein the selected recovery scheme is selected based on the ranking of the selected recovery scheme among the ranked recovery schema (see paragraph [0050], herein preferably the specific operations and the order of those operations used to invert each case are optimized so as to run most efficiently on the preferred computer hardware used, paragraph [0059], herein a particular order of operations performed by certain embodiments of the invention, it should be understood that such order is exemplary, as alternative embodiments may perform the operations in a different order, combine certain operations, overlap certain operations, or the like, and Fig. 3).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the ranking recovery schema according to a determined performance, wherein the recovery schema comprise the first recovery scheme and the second recovery scheme; and employing a selected recovery scheme to recover a less available portion of the peer group of chunks, wherein the selected recovery scheme is selected based on the ranking of the selected recovery scheme among the ranked recovery schema would have improved file protection scheme for fault tolerant and secure storage of a fixed content in a Redundant Array of Independent Nodes (RAIN) architecture (see paragraph [0011] of Cutts).

As per claim 18:
Danilov teaches that wherein the same erasure coding scheme is selected from erasure coding schema comprising a 12+4 erasure coding scheme and a 10+2 erasure coding scheme (see paragraph [0077], herein is a block diagram illustrating one such exemplary matrix-based erasure coding for k+m=12+4 fragments, ands Fig. 8). 

As per claim 20:
Cutss teaches that wherein the second chunk is a convolution of the first chunk and the third chunk (see paragraph [0033], herein The string (a.sub.1+a.sub.m) (a.sub.2+a.sub.1) . . . (a.sub.m+a.sub.(m-1)) resulting from the operation of (1+c) may be considered a "convolution" of A. A cannot be recovered from this string. If, however, there is also one "key" word of A available, a de-convolution operation can be performed to enable the whole string to be recovered).

Allowable Subject Matter
12.	Claims 16 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112